Title: From John Adams to John Jay, 15 November 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Nov. 15. 1787
          
          The Attack upon Mr Dumas, is but a Part of that system of Intimidation, that the present Tryumphant Party in Holland is pursuing, and if one were to conjecture, it would be plausible to Suppose that sir James Harris, was the Instigator of it. The English Court and Nation, with all their affected Contempt, and rude Execrations of the Dutch, have at Bottom a very great opinion of the Importance of that Power, in the Ballance between England and the House of Bourbon. Hints have been Several Times thrown out in the English Papers, of the Partiality of the American Minister at the Hague to France, and as Mr Dumas was supposed to be under my Direction,

            his motions have been imputed to me. Mr Dumas has a Pension from France reversible to his Daughter.— It would be better for Congress to pay this Pension at the Expence of the United States, or to dismiss him from their service, paying him however during his Life his annual Allowance, than to have a Person in their service, in the Pay of two Powers at once. if an English Ambassador or Charge D’Affairs or Agent at Paris the Hague Should receive from France a Pension for opposing the Interests of the United States, Congress would have Some cause to be uneasy. I am not att all Surprized therefore at the Attack Upon Mr Dumas.— Yet I should be very sorry it Should prevail against him. and therefore it is to be hoped that Congress will take time to deliberate upon the Subject. As there has been no formal Deliberation of their High Mightinesses upon my Memorial, and as the Correspondence has been hitherto, only between Mr Fagel and me, altho their high Mightinesses have been acquainted with it and have directed it on the Part of Mr Fagel; yet Congress are not obliged formally to Answer it. Sovereign to Sovereign and Minister to Minister, is the Diplomatic Maxim. Congress therefore may take as long time as they please to deliberate, and it is to be hoped, they will take so much that the present Passions may cool, and the present Scæne be shifted. after another year, or six or nine months Circumstances may be very different.— If We were to judge by the Tone of Arrogance at present in Holland, We should conclude that they would infallibly blow up a War, between England and France, and join the former. But this, to me, at least is very doubtful. Notwithstanding the Complaint against Mr Dumas and the Recall of Mr Vanberckel, if that should be agreed to, you will not find any hostile Disposition towards the United States— if France remains quiet, as she ought at present, for it is now too late for her to move, all Nations and Parties will sit down Satisfied with the Restoration of the Statholder, for some years, and there will be no formal Rupture with France or America. England has blustered, and France has Slept. but the former, have at heart no Inclination for War. Fifty Millions of Debt added to the Present, would produce a Tornado in this Country, the Consequences of which cannot be computed. England Holland and Prussia will be very glad to remain as they are. and France shows no Disposition to disturb them. As I take all the late Transactions to have been merely a System of Intimidation, You will not hear of those rigorous Prosecutions and cruel Punishments of the Patriots in Holland which are held out in Terror. Neutrality, eternal Neutrality will Still be the Passion and

Politicks in the United Provinces, both of Stathouderians and Patriots. There are no Warlike Characters among them. And the present dominant Party will be as anxious as their Adversaries, to avoid every Provocation to a War, either with France or England. William the Fifth is neither the Politician nor the Warrior, as William the third was. An Appearance of Spirit, and even of Arrogance has been assumed in the Netherlands as well as in England merely to overawe, and upon the Secret Presumption that they should not be forced into a War in earnest. This Policy has Succeeded so well, that I cannot help suspecting there was better grounds for it, than the World in general were acquainted with. I know that the Patriots in Holland, some of them at least, as long ago as Mr Rainevall made his curious journey into that Country, Suspected that their Ideas of Liberty were not to be supported, and accordingly thought very Seriously of emigrating to America. I dont mean however, by this the Capital Characters. Money is however so much better understood, and more beloved than Liberty that you will not hear of Many Emigrations. The Friends of France, affect to Speak slightly of Holland at present and of her Weight in the Scale. This is neccessary to excuse their Inattention, and Blunders, on the late occasion but France never committed a greater Error in Policy than she has done, by her Unskillful Negotiations at Berlin the Hague and London, since the Peace.— If Holland should be forced into a Renovation of her Connections with England America in my opinion, will have Reason to regret it. For I have not, a doubt, that England Holland & Prussia would get the better in a War against the House of Bourbon and America will be obliged to join the latter in self defence for after having humbled France, England would not Scruple to Attack the United states. That our Country may Act with Dignity in all Events: that she may not be obliged to join in any War, without the clearest Conviction of the Justice of the Cause, and her own honour and real Interest, it is indispensably necessary, that she should Act the Part in Holland of perfect Independence and honest Impartiality, between the different Courts and Nations who are now struggling for her Friendship, and who are all at present our Friends. This has ever appeared to me so clear and obvious, that I never could approve the Conduct of Mr Dumas or Messieurs Vanstaphorsts, in taking so decided Parts in favour of France and against the statholder, altho, I fully believe they followed the Judgments of their Understandings and the Inclinations of their hearts with Integrity and Honour.
          
          With great Respect I have the Honour to be / dear sir your most obedient and most hum / ble servant
          
            John Adams
          
        